DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/7/2022, pages 9-10, pertaining to independent claim 22 have been fully considered but they are not persuasive because they are non-existent. Applicant should submit an amendment or an argument directed to claim 22 pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claim, explaining how the claim avoids the references or distinguish from them. Amendment to claims 1-10 and 12-21 have overcome the prior art, accordingly, the previous rejection for these particular set of claims have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore 6,201,690 in view of Venegas 6,856,505.
Regarding claim 22, Moore discloses a modular keyboard (as depicted Fig 3), monitor system for use in an equipment rack (11, Fig 2), the system comprising: a tray subsystem (25, Fig 4); an electronics subsystem adapted to rest on and be removably secured to the tray subsystem (all elements depicted forward of portion 43, Fig 9, also see annotated Fig below), the electronics subsystem having a power supply (see col 1 lines 44-48 ‘electrically connected’), and a housing including a recess (housing 41, including recess— surface 49 recessed relative to portion 53, Fig 4), the recess being shaped to nestably support an independent keyboard therein (keyboard 83 nestably supported in recess, Fig 6); a monitor pivotally supported from the electronics subsystem and movable between a first position, extending up from the electronics subsystem so as to be viewable for use by a user (monitor 79 pivotally supported along arc D and extending up along E, Fig 12), to a second position for storage such that the monitor is positioned parallel to the housing of the electronics subsystem (second position, see Fig 11), and the monitor being powered by the power supply of the electronics subsystem (see col 1 lines 44-48—all components/elements are considered electrically connected, which inherently will includes some sort of power supply—this limitation as presented is silent on particularities of said power supply and therefore does not clearly distinguish from the prior art—if so intended); the monitor adapted to cover at least a substantial portion of the independent keyboard positioned in the recess when the monitor is folded down into the second position for storage (monitor substantially covers keyboard, as depicted Figs 12 with respect to Fig 11); wherein the electronics subsystem and the monitor are removable from the tray subsystem as a single assembly (as depicted Figs 9, 11); and wherein the recess in the housing of the electronics subsystem is shaped in accordance with a shape of the independent keyboard (see Fig 9). Moore does not explicitly disclose a mouse. Venegas however teaches similar apparatus including a mouse (24, Fig 15). It would have been obvious to one of ordinary skill in the art to modify the structure of Moore to include a mouse, as taught by, Venegas, in order to function as a pointing device that provides input complimenting other input devices such as keyboard, thereby improving functionality and versatility of the electronic device.

    PNG
    media_image1.png
    973
    773
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The specific teaching of claims 1 and 21, i.e. “at least one control for enabling user control over at least one of power on/off, configuration and settings,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 2-10 and 12-13 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same. 
The specific teaching of previously allowable subject matter from claim 14, i.e. “the housing including a control panel with a plurality of controls, and being disposed on an upper surface thereof adjacent the keyboard,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 15-20 depend, either directly or indirectly, from claim 14 and are therefore allowed for at least the same.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory
period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                        
May 23, 2022